The Honorable Stuart Vess State Representative 6717 Pontiac Drive North Little Rock, AR 72116
Dear Representative Vess:
This is in response to your request for an opinion regarding A.C.A. §14-43-311 (1987), which authorizes the redistricting of city wards to equalize population. You state that North Little Rock is contemplating such a ward readjustment. It is my understanding in this regard that the boundary lines of the existing four wards will be changed to address a shift in population that has caused several wards to have unequal populations. When the boundary lines are redrawn, each alderman will continue to live in the same ward; that is, you have indicated that the redistricting will not result in any alderman being removed from his or her current ward.
Your question in this regard is whether all eight North Little Rock aldermen will come up for reelection at the next general election if this readjustment occurs, or just the four that are normally up every four years.
It is my opinion that the aldermen will remain in office until such time as they would normally be up for reelection. This is in accordance with A.C.A. § 14-43-311(c)(2)(A), which provides that "[i]t shall be lawful to increase the number of wards or continue the same number of wards without affecting the terms of office of incumbent aldermen of the city." Subparagraph (c)(2)(B) then states:
  i. When the wards are reapportioned so as to increase the number of wards or readjust existing wards so that such wards contain nearly equal population,  the aldermen who remain in their old ward, or part thereof, shall continue in office.
  ii. New aldermen shall be elected only for new wards actually formed out of territory of old wards.
A.C.A. § 14-43-311(c)(2)(B) (emphasis added).
It seems clear, therefore, under my understanding of the facts in this instance, that the term of office of the aldermen who would normally not be up for reelection will not be affected because they will "remain in their old ward, or part thereof" (§ 14-43-311(c)(2)(B)(i)) following redistricting. Those aldermen will continue in office. The other four, whose terms would ordinarily be up, will be up for reelection at the next general election.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh